 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     RICARDO BORDON,                                 Case No. 1:18-cv-01500-DAD-JDP

12                      Plaintiff,                     ORDER VACATING FINDINGS AND
                                                       RECOMMENDATIONS THAT PLAINTIFF
13          v.                                         BE PERMITTED TO PROCEED ON
                                                       COGNIZABLE CLAIMS AND THAT NON-
14     D. SMILEY, et al.,                              COGNIZABLE CLAIMS BE DISMISSED
                                                       WITH LEAVE TO AMEND
15                      Defendants.
                                                       ECF No. 11
16

17          Plaintiff Ricardo Bordon is a state prisoner proceeding without counsel in this civil rights

18   action brought under 42 U.S.C. § 1983. On May 6, 2019, we screened plaintiff’s complaint and

19   found that he stated deliberate indifference claims against defendants Doe, Smiley, and Smith.

20   ECF No. 11. We recommended that plaintiff’s remaining claims be dismissed without prejudice

21   and that he be granted leave to amend the complaint. Id.

22          We hereby vacate the May 6, 2019 findings and recommendations, ECF No. 11. In its

23   place, we will issue a screening order with the same analysis as the former findings and

24   recommendations. The order will differ from the findings and recommendations in that it will

25   allow plaintiff three options: (1) proceed only on the claims found cognizable by the court’s

26   screening order, (2) amend the complaint to add additional facts in an attempt to make out

27   additional claims or claims against additional defendants, or (3) stand on the original complaint

28   subject to dismissal of claims and defendants consistent with the court’s order.
                                                       1
 1

 2
     IT IS SO ORDERED.
 3

 4
     Dated:    July 2, 2019
 5                            UNITED STATES MAGISTRATE JUDGE
 6

 7

 8   No. 203
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                              2
